Citation Nr: 1437165	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  09-11 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent prior to January 22, 2009, and in excess of 40 percent thereafter for lumbar spine degenerative disc disease.

2.  Entitlement to an evaluation in excess of 20 percent for right lower extremity venostasis disease.

3.  Entitlement to an evaluation in excess of 20 percent for left lower extremity venostasis disease.

4.  Entitlement to an evaluation in excess of 10 percent for left lower extremity radiculopathy.

5.  Entitlement to a compensable evaluation for hypoactive deep tendon reflexes of the right lower extremity.

6.  Entitlement to an initial compensable evaluation for bilateral vitreous floaters.

7.  Entitlement to a compensable evaluation for tinea unguium.

8.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).ex tinea unguium
 Hypoactive deep tendon reflexes right lower extremity
 Hypoactive deep tendon reflexes l
REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from May 1956 to March 1958.

The issue of entitlement to higher ratings for the Veteran's lumbar spine degenerative disc disease came back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims regarding a Board decision rendered in May 2010. This matter was originally on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.

The remaining issues on appeal come before the Board on appeal from a rating decisions dated in May 2012 and July 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issues of entitlement to increased evaluations bilateral vitreous floaters and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to January 22, 2009, the Veteran's service-connected lumbar spine disability was not manifested by forward flexion of 30 degrees or less, spinal ankylosis, or incapacitating episodes. 

2.  Since January 22, 2009, the Veteran's service-connected lumbar spine disability was not manifested by unfavorable spinal ankylosis, or incapacitating episodes. 

3.  At no time during the appeal period has the Veteran's service-connected venostasis disease of the right lower extremity been manifested by stasis pigmentation, eczema, ulceration, massive board-like edema, or constant pain.  

4.  At no time during the appeal period has the Veteran's service-connected venostasis disease of the left lower extremity been manifested by stasis pigmentation, eczema, ulceration, massive board-like edema, or constant pain.  

5.  At no time during the appeal period has the Veteran's left lower extremity radiculopathy been manifested by moderate or severe incomplete paralysis or complete paralysis of the sciatic nerve.

6.  At its worst, the Veteran's hypoactive deep tendon reflexes of the right lower extremity was manifested by mild incomplete paralysis; at no time during the appeal period has the disorder been manifested by moderate, or severe incomplete paralysis or complete paralysis of the sciatic nerve.

7.  At no time during the appeal period has the Veteran's tinea unguium been shown to affect at least 5 percent of the Veteran's body or at least 5 percent of the exposed areas of his body or to require systemic treatment such as corticosteroids or other immunosuppressive drugs to treat this disorder.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent for DDD of the lumbosacral spine were not met prior to January 22, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5243 (2013). 

2. The criteria for an evaluation in excess of 40 percent for DDD of the lumbosacral spine were not met at any time. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5243 (2013). 

3.  The criteria for an evaluation in excess of 20 percent for venostasis disease of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7199-7121 (2013).

4.  The criteria for an evaluation in excess of 20 percent for venostasis disease of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7199-7121 (2013).

5.  The criteria for an evaluation in excess of 10 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 4.1, 4.7, 4.124, Diagnostic Code 8520 (2013).

6.  The criteria for an evaluation of 10 percent, but no higher, for hypoactive deep tendon reflexes of the right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 4.1, 4.7, 4.124, Diagnostic Code 8520 (2013).

7. The criteria for a compensable rating for tinea unguium have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 7806, 7813 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2012 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in February 2014. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 


Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection for bilateral vitreous floaters.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  This issue is more fully addressed in the Remand section below.

When, as with the remaining issues on appeal, the Veteran is requesting higher ratings for already established service-connected disabilities, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R §4.31.


Lumbar Spine Disability

The Veteran's service-connected lumbar spine disability has been rated as 20 percent disabling prior to January 22, 2009 and as 40 percent disability since January 22, 2009 pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The rating criteria for diseases and injuries of the spine are contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (for, respectively, vertebral fracture or dislocation; sacroiliac injury and weakness; lumbosacral or cervical strain; spinal stenosis; spondylolisthesis or segmental instability; ankylosing spondylitis; spinal fusion; degenerative arthritis of the spine; and intervertebral disc syndrome).

In pertinent part, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following apply:

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.

Unfavorable ankylosis of the entire spine warrants a 100 percent rating.

Note (1):Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):(See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):Round each range of motion measurement to the nearest five degrees.

Note (5):For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under §4.25.

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, a 10 percent rating is warranted.

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating is warranted.

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is warranted.

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is warranted.

Note(1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note(2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

Thus, for an evaluation higher than 20 percent, the evidence must demonstrate forward flexion of the thoracolumbar spine 30 degrees or less, ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least 4 weeks in a 12-month period.  This is not demonstrated by the record prior to January 22, 2009.  

At the June 2007 VA examination, the Veteran demonstrated flexion to 35 degrees with pain at 35 degrees, it was noted that there was no ankylosis, and the Veteran denied any incapacitating episodes during the prior 12-month period.  Accordingly, based on the schedular criteria, an evaluation higher than 20 percent prior to January 22, 2009, is not warranted.

For an evaluation higher than 40 percent, the evidence must demonstrate unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least 6 weeks in a 12-month period.  This is not demonstrated by the record from January 22, 2009.  

At the January 2009 VA examination, it was noted that there was no ankylosis, and the Veteran denied having incapacitating episodes during the prior 12-month period.  Flexion was to 15 degrees with evidence of pain on motion and following repetitive motion.  

At the August 2011 VA examination, the Veteran denied flare-ups that impact the function of the spine.  On physical examination, flexion was to 15 degrees with pain at 15 degrees.  The examiner noted that the Veteran was able to perform repetitive-use testing and that after three repetitions, flexion was to 15 degrees.  The examiner noted that the Veteran did not have additional limitation in range of motion but had functional impairment due to pain on movement.  The examiner noted that the Veteran did not have intervertebral disc syndrome.

At the April 2012 VA examination, the Veteran reported flare ups after walking and standing for prolonged periods but denied radicular pain.  On physical examination, flexion was to 20 degrees with pain at 5 degrees.  After three repetitions, flexion was to 20 degrees.  The examiner noted that the Veteran did not have additional limitation of range of motion following repetitive use testing and did not have any functional loss and or functional impairment in the thoracolumbar spine.  The examiner noted that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  

Accordingly, based on the schedular criteria, an evaluation higher than 40 percent from January 22, 2009, is not warranted.

Although the criteria for evaluations in excess of 20 percent prior to January 22, 2009 and in excess of 40 percent from January 22, 2009 as set forth in the applicable rating criteria have not been met, the Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, as well as the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  After considering the record, the Board finds that the evidence does not support the assignment of evaluations in excess of 20 percent prior to January 22, 2009 and in excess of 40 percent from January 22, 2009 under these provisions.

The Veteran has repeatedly reported that his lumbar spine disability is manifested by significant pain and that he takes medication; and in January 2007 reported weakness and stiffness.  The Court, however, has held that pain alone does not constitute a functional loss under VA regulations which evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (noting that "the plain language of the regulation is unambiguous that, although pain may cause a functional loss, pain itself does not constitute functional loss").  Rather, in order to warrant a higher rating, the Veteran's must be productive of functional loss, i.e. have some effect on the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Moreover, this must be objectively verified.

In this case, the Board finds that the most probative evidence establishes that the Veteran's lumbar spine disability is not objectively productive of additional range of motion loss due to pain or functional loss necessary to meet the criteria for evaluations in excess of 20 percent prior to January 22, 2009 and in excess of 40 percent from January 22, 2009.  For example, at each of the VA examinations above, the Veteran reported pain on motion but, as described above, the June 2007, August 2011, and April 2012 examiners identified the point at which pain began and those values have been considered in assigning the current rating.  The examiners further concluded that the appellant exhibited no additional loss of motion on repetitive use.  Although the Veteran claims that his pain and functional loss increases with activities such as prolonged walking and standing, the Board finds that such functional loss is contemplated in the current evaluations.  The Board has reviewed the remaining evidence of record but finds no basis upon which to conclude that additional functional loss factors restrict motion to such an extent that the criteria for evaluations in excess of 20 percent prior to January 22, 2009 and in excess of 40 percent from January 22, 2009, would be justified.  DeLuca, 8 Vet. App. at 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

In summary, although the Board has carefully considered the Veteran's reports of pain and functional loss, there is an insufficient basis upon which to assign evaluations in excess of 20 percent prior to January 22, 2009 and in excess of 40 percent from January 22, 2009 as the evidence shows that the Veteran's pain is not productive of sufficient additional functional loss having some effect on the normal working movements of the body such as excursion, strength, speed, coordination, or endurance necessary to meet the Deluca factors for evaluations in excess of 20 percent prior to January 22, 2009 and in excess of 40 percent from January 22, 2009. 

The Board also observes that the record on appeal establishes that the Veteran's service-connected lumbar spine disability has never been manifested by ankylosis or fixation of the spine, either favorable or unfavorable.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (defining ankylosis as fixation of the entire thoracolumbar spine); see also Lewis v. Derwinski, 3 Vet. App. 259 (1992) (ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure").  In fact, as set forth in more detail above, repeated examinations have expressly shown that ankylosis is not present.  The appellant does not contend otherwise. 

Although there is a difference of opinion as to whether the Veteran has intervertebral disc syndrome, the Board has considered the rating criteria for evaluating intervertebral disc syndrome.  As set forth above, however, the clinical evidence consistently shows that his service-connected lumbar spine disability has never been productive of incapacitating episodes.  Indeed, in clinical settings, including multiple VA medical examinations, the examiners have consistently noted that the appellant has denied any incapacitating episodes as a result of his service-connected lumbar spine disability. 

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected lumbar spine disability presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  

As discussed above, the symptoms associated with the Veteran's service-connected lumbar spine disability, including pain, limitation of motion, muscle spasm, and functional loss, are fully contemplated by the Rating Schedule and the currently-assigned evaluations.  Thus, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id. 

For the reasons and bases discussed above, the Board finds that the preponderance of the evidence is against evaluations in excess of 20 percent prior to January 22, 2009 and in excess of 40 percent from January 22, 2009 for the Veteran's service-connected lumbar spine disability.  The benefit of the doubt doctrine is not for application as the weight of the evidence is against the claim. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Right and Left Lower Extremity Venostasis Disease

The Veteran's service-connected venostasis disease of the right and left lower extremities have been rated as 20 percent disabling pursuant to 38 C.F.R. § 4.104, Diagnostic Codes 7199-7121.  Venostasis disease does not have a specific diagnostic code.  When a Veteran is diagnosed with an unlisted condition, it must be rated under an analogous diagnostic code.  38 C.F.R. §§ 4.20, 4.27 (2013).  The diagnostic code is "built-up" by assigning the first two digits from that part of the schedule most closely identifying the part of the body involved and then assigning "99" for the last two digits for all unlisted conditions.  Then, the disease is rated by analogy under a diagnostic code for a closely related disease that affects the same anatomical functions and has closely analogous symptomatology.  Therefore, the Veteran's venostasis disease of both lower extremities has been rated according to the analogous condition of post-phlebitic syndrome under Diagnostic Code 7121.

The current 20 percent evaluations contemplate persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating requires persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating requires persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating requires massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7199-7121.

At the April 2012 VA examination, the Veteran reported aching and fatigue in the leg after prolonged standing or walking with symptoms relieved by elevation of extremity and compression hosiery.  The examiner noted persistent edema that is incompletely relieved by elevation of extremity for both lower extremities.  The examiner did not note stasis pigmentation, eczema, ulceration, massive board-like edema, or constant pain.  Accordingly, based on the schedular criteria, evaluations higher than 20 percent are not warranted.

The Board finds no evidence that the Veteran's service-connected venostasis disease presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The criteria pertaining to disabilities of the veins in the Rating Schedule focus on swelling, pain, and skin changes in the extremities.  As discussed above, some such symptomatology describes the Veteran's current disability picture.  Thus, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id. 

For the reasons and bases discussed above, the Board finds that the preponderance of the evidence is against evaluations in excess of 20 percent for the Veteran's service-connected venostasis disease.  The benefit of the doubt doctrine is not for application as the weight of the evidence is against the claim. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Left Lower Extremity Radiculopathy and Right Lower Extremity Hypoactive Deep Tendon Reflexes

The Veteran's service-connected left lower extremity radiculopathy has been rated as 10 percent disabling and his right lower extremity hypoactive deep tendon reflexes has been rated as noncompensably disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Codes 8599-8520.  As these disabilities do not have a specific diagnostic code, the Veteran's neurological disorders of both lower extremities have been rated according to the analogous condition of incomplete paralysis of the sciatic nerve under Diagnostic Code 8520.

The current 10 percent evaluation for the left lower extremity radiculopathy contemplates mild incomplete paralysis of the sciatic nerve; the current noncompensable evaluation for the right lower extremity deep tendon reflexes contemplates less than mild incomplete paralysis.  Thus, to warrant a higher evaluation for the left lower extremity, the evidence must show moderate incomplete paralysis of the sciatic nerve; and to warrant a higher evaluation for the right lower extremity, the evidence must show mild incomplete paralysis of the sciatic nerve. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2013). 

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2013).  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2013). 

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124(a).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id. 

The use of terminology such as "mild," "moderate," and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6 (2013). 

Diagnostic Code 8520 of the Rating Schedule provides the rating criteria for paralysis of the sciatic nerve, and, therefore, neuritis (Diagnostic Code 8620) and neuralgia (Diagnostic Code 8720) of that nerve.  Under Diagnostic Code 8520, disability ratings of 10 percent and 20 percent are assigned for incomplete paralysis which is mild or moderate in degree, respectively.  Id. 

At the June 2007 VA examination, the Veteran reported constant pain radiating down to buttocks to posterior thigh to lateral legs to level of ankle bilaterally.  The Veteran stated that the pain was constant, sharp to burning, and at a level of 10/10.  Neurologic examination demonstrated normal motor function on detailed motor testing.  Sensory testing revealed that he was intact to light touch and vibration except diminished toes and intact to pinprick except diminished distal to ankles.

At the January 2009 VA examination, the Veteran reported mildly achy pain radiating to buttocks bilaterally and occasional shooting pain radiating to the left lower leg.  Motor function was normal, there was decreased pain sensation at the lateral aspect of the left lower leg, and reflexes were normal.  The examiner noted that decreased pain sensation and positive Laseque sign of the left leg were consistent with lumbar radiculopathy of the left lower extremity.

At the August 2011 VA examination, the examiner noted that the Veteran had symptoms (complaints of radiation of pain down both posterior legs to ankles) but that this was not confirmed by examination.  Muscle strength testing was normal, deep tendon reflexes were normal, sensory testing was normal, and straight leg raising was negative bilaterally.  The examiner indicated that radiculopathy involved sciatic nerve, mild on the right and moderate on the left.  

At the April 2012 VA examination, the examiner noted that the Veteran denied having radicular pain.  Muscle strength testing was normal, reflex examination was normal, sensory examination was normal, and straight leg raising was negative bilaterally.  The examiner indicated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy. 

Accordingly, based on the schedular criteria, an evaluation higher than 10 percent for the left lower extremity radiculopathy is not warranted and a 10 percent evaluation, but no higher, for the right lower extremity hypoactive deep tendon reflexes is warranted.

The Board finds no evidence that the Veteran's service-connected left lower extremity radiculopathy or right lower extremity hypoactive deep tendon reflexes present such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The criteria pertaining to sciatic nerve impairment in the Rating Schedule focus on motor, reflex, and sensory impairment.  As discussed above, some such symptomatology describes the Veteran's current disability picture.  Thus, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id. 

For the reasons and bases discussed above, the Board finds that the preponderance of the evidence is against an evaluation higher than 10 percent for the left lower extremity radiculopathy and for the right lower extremity hypoactive deep tendon reflexes.  The benefit of the doubt doctrine is not for application as the weight of the evidence is against the claim. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Tinea Unguium

The Veteran's service-connected bilateral tinea unguium has been rated as noncompensably disabling under 38 C.F.R. § 4.118, Diagnostic Codes 7813-7806. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  38 C.F.R. § 4.27. 

Diagnostic Code 7813 provides ratings for dermatophytosis (or ringworm) in various locations on the body, including the body (tinea corporis), the head (tinea capitis), the feet (tinea pedis), the beard (tinea barbae), the nails (tinea unguium), and the inguinal area, also known as jock itch (tinea cruris).  Diagnostic Code 7813 provides that dermatophytosis is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118 (2013). 

Diagnostic Code 7806 provides that a zero percent evaluation is warranted when less than 5 percent of the entire body or less than 5 percent of exposed area are affected.  A 10 percent rating is assigned when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs have been required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation will be assigned when 20 to 40 percent of the entire body or 20 to 40 percent of exposed area is affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs have been required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118 (2013).

At the April 2012 VA examination, the Veteran denied any complaints related to tinea unguium, and he denied being treated with oral or topical medications for the prior twelve-month period.  On physical examination, the examiner noted that the Veteran did not have any of the above listed visible skin conditions or any of the specific skin conditions.  

Accordingly, based on the schedular criteria, a compensable evaluation for tinea unguium is not warranted.

The Board finds no evidence that the Veteran's service-connected unguium presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The criteria pertaining to tinea unguium in the Rating Schedule focus on disfigurement, scars, or area affected and treatment, depending on the predominant disability.  In this case, as the Veteran did not during the appeal period demonstrate any symptomatology, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id. 

For the reasons and bases discussed above, the Board finds that the preponderance of the evidence is against a compensable evaluation for tinea unguium.  The benefit of the doubt doctrine is not for application as the weight of the evidence is against the claim. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Other Considerations

The Board has considered the Veteran's lay statements with respect to the severity of his service-connected disabilities.  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  The Veteran is uniquely suited to describe the severity, frequency, and duration of his symptoms, and the Board finds that the lay evidence and testimony of record from the Veteran throughout the appeal is generally both competent and credible.  The competent medical evidence offering detailed descriptions of the Veteran's service-connected disabilities and specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating whether higher evaluations are warranted.  The lay statements have been considered together with the more probative medical evidence clinically evaluating the severity of each of the Veteran's service-connected disabilities on appeal.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to an evaluation in excess of 20 percent prior to January 22, 2009, and in excess of 40 percent thereafter for lumbar spine degenerative disc disease is denied.

Entitlement to an evaluation in excess of 20 percent for right lower extremity venostasis disease is denied.

Entitlement to an evaluation in excess of 20 percent for left lower extremity venostasis disease is denied.

Entitlement to an evaluation in excess of 10 percent for left lower extremity radiculopathy is denied.

Entitlement to an evaluation of 10 percent, but no higher, for hypoactive deep tendon reflexes of the right lower extremity is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a compensable evaluation for tinea unguium is denied.

unguium

REMAND

With regard to the Veteran's claim to an initial compensable evaluation for bilateral vitreous floaters, he underwent VA examination in June 2012 at which time he was diagnosed as having moderate nonproliferative diabetic retinopathy, vitreous floaters, and chorioretinal scar secondary to panretinal photocoagulation.  Further, internal eye examination described hemorrhages, floaters, and scars.

Service connection has been established for vitreous floaters pursuant to Diagnostic Code 6099-6009 for unhealed eye injury. 

Although the Veteran underwent VA eye examination in June 2012, the examiner did not specifically indicate what findings were attributable to the service-connected bilateral vitreous floaters.  As such, it is the Board's opinion that an addendum opinion be obtained which clarifies whether the vitreous floaters cause any visual impairment, and whether they are related to the hemorrhages.

The Veteran contends that his service-connected disabilities render him unemployable.  The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any disabilities that are not service-connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2009).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  VBMS must be made available to the examiner who conducted the June 2012 VA eye examination.  The examiner is requested to review the evidence of record pertaining to the Veteran's eye conditions and indicate whether the vitreous floaters cause any visual impairment or have any relationship to the hemorrhages.  If additional examination is indicated, it should be scheduled.

2.  The Veteran should be scheduled for an appropriate VA compensation examination to assess the severity of his service-connected disabilities (all of them in combination) with a description of the functional impairment caused on the Veteran's ability to obtain and maintain substantially gainful employment without consideration of his age or disabilities that are not service connected. 

It is, therefore, essential that the examiner review VBMS for the pertinent medical and other history and perform all necessary diagnostic testing and evaluation.

It also is imperative that the examiner discuss the rationale of the opinion, whether favorable or unfavorable, and if necessary, citing to specific evidence in the VBMS file.
 
3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


